DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I in the reply filed on October 28, 2021 is acknowledged.

Claim Objections
3.	Claims 1 and 11 are objected to because of the following informalities:  The claim is comprised of multiple sentences.  Examiner notes MPEP 608.01(m), which states that claims are “a sentence” and “each claim begins with a capital letter and ends with a period” (emphasis added on singularities).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, from which the remaining claims depend, the limitation ‘[w]herein, the pre-broken line includes a plurality of broken slits at the interval distribution and a plurality of the connecting bodies formed between the adjacent broken slits; and wherein, the connecting bodies are in a non-equal configuration type, that is, the distribution interval of the connecting bodies is in a non-equal configuration” is indefinite for the following reasons:
a) it is not clear what the metes and bounds of the term “non-equal configuration” comprise; and

Regarding claim 3, the terms “outside” and “inside” are indefinite because they are not made with respect to any fixed point.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0107031 (Hsieh) in view of US 2013/0186901 (Lejon).
Regarding claim 1, Hsieh teaches a container opening identification structure 10) and a cover body (20), and a closed frame (13) is formed around the upper opening of the box body, and the cover body has a covered periphery (22) and a closed frame in a sealed state (Figure 2); the container opening identification structure includes a removable combination connection part (40) disposed at the closed frame corresponding to the covered periphery, and a pre-broken line (43) disposed at the vicinity of the removable combination connection part. When the user opens the cover body, the pre-broken line is broken by the force, so that the removable combination connection part is torn off and removed (Figures 10 and 11). Wherein, the pre-broken line includes a plurality of broken slits at the interval distribution and a plurality of the connecting bodies (431) formed between the adjacent broken slits; and 
Hsieh as applied teaches all limitations substantially as claimed, but fails to teach:
a container opening identification structure with non-equal configuration pre-broken line, wherein, the connecting bodies are in a non-equal configuration type, that is, the distribution interval of the connecting bodies is in a non-equal configuration.  


Further it is contemplated that the perforation may be non-uniform along the extension of the perforation, in particular that the amount of non-affected or non-penetrated material per length unit varies along the extension of the perforation. The effect of this feature is that the force needed to cause a rupture of the perforation will be variable by means of varying the design of the perforation. One example is that there is less unaffected material in the area of initial rupture, such that it will be easy for a consumer to imitate the tear. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the perforation of Hsieh, forming it to have a non-equal distribution interval, for example as taught by Lejon, motivated by the benefit of making it easier for a user to initiate the tear relative to the rest of the perforation. 
Regarding claim 2, the removable combination connection part of the container opening identification structure includes a covered periphery (30; Figure 2) disposed in the cover body as well as a male part (41) and a female part (42) corresponding to a side corner of the closed frame of the box body (40; Figure 2), the male part and the female part are snap-fitted relative to the position to form a covered and positioned state of the cover body (see snap-fit Figure 4), and the pre-broken line is disposed at a circumferential or partial peripheral side of the removable combination connection part in a loop shape, a bended shape or a straight shape (peripheral; see 43 in Figure 10).  
Regarding claim 3, Hsieh in view of Lejon teaches all limitations substantially as claimed, but fails to teach:
the non-equal configuration type of the connection bodies disposed in the pre-broken line is such that the density of the distribution interval between the connecting bodies disposed outside is maximized, and the density of the distribution interval between the connecting bodies disposed inside is gradually reduced in a non-equal and gradual change configuration type, or, such that the density of the distribution interval between the connecting bodies disposed inside is maximized, and the density of the distribution interval between the connecting bodies disposed outside is gradually reduced in a non-equal and gradual change configuration type.  
In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 11, Hsieh teaches a container opening identification structure 10) and a cover body (20), and a closed frame (13) is formed around the upper opening of the box body, and the cover body has a covered periphery (22) and a closed frame in a sealed state (Figure 2); the container opening identification structure includes a removable combination connection part (40) disposed at the closed frame corresponding to the covered periphery, and a pre-broken line (43) disposed at the vicinity of the removable combination connection part. When the user opens the cover body, the pre-broken line is broken by the force, so that the removable combination connection part is torn off and removed (Figures 10 and 11). Wherein, the pre-broken line includes a plurality of broken slits at the interval distribution and a plurality of the connecting bodies (431) formed between the adjacent broken slits; and 
Hsieh as applied teaches all limitations substantially as claimed, but fails to teach:

Lejon teaches in para. [0048]:
Further it is contemplated that the perforation may be non-uniform along the extension of the perforation, in particular that the amount of non-affected or non-penetrated material per length unit varies along the extension of the perforation. The effect of this feature is that the force needed to cause a rupture of the perforation will be variable by means of varying the design of the perforation. One example is that there is less unaffected material in the area of initial rupture, such that it will be easy for a consumer to imitate the tear. 
Examiner notes that an imaginary line could be made between areas of differing perforation.  Moreover, the reference does not explicitly teach a 50-50 distribution, and thus one of ordinary skill in the art would find it obvious to configure the relative distributions, for purposes of a longer or shorter period of easy opening. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the perforation of Hsieh, forming it such that the connecting bodies are in a non-equal configuration type, that is, the distribution interval of the connecting bodies is in a non-equal configuration.  wherein in the non-equal configuration type, the area range definition of the removable combination connection part forms an imaginary center lines as a dividing line, so as to be divided into at least one first strength configuration unit and at least one second strength configuration unit, and so that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/             Examiner, Art Unit 3733